Exhibit 10.44 Robert Taglich BRIDGELINE DIGITAL, INC. AMENDMENT #1 TO PROMISSORY NOTES THIS AMENDMENT #1 TO PROMISSORY NOTES (this “ Amendment ”) is made as of December 23, 2015, by and among Bridgeline Digital, Inc., a Delaware Corporation (the “ Company ”) and Robert Taglich (“ Taglich ”). WHEREAS, the Company has previously issued the following promissory note to Taglich (the “ Notes ”): ● $250,000 Term Note issued on December 3, 2015 with a maturity date of March 3, 2016. WHEREAS, the Notes all mature prior to March 1, 2017; and WHEREAS, the Company and Taglich desire to amend the Notes to extend the maturity date of each of the Notes to March 1, 2017. NOW, THEREFORE, in consideration of the promises and the mutual covenants and obligations contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Company and Taglich hereby agree as follows: 1. Amendments . Each of the Notes is hereby amended as follows: a. The Maturity Date of the Notes shall be changed to March 1, 2017, by deleting all references to the current maturity date and replacing such references with the date “
